PER CURIAM.
In this appeal, defendant challenges the sufficiency of the evidence to support his conviction for Robbery in the First Degree and Robbery in the Second Degree. There was sufficient evidence. See State v. Krummacher, 269 Or 125, 523 P2d 1009 (1974).
The state does acknowledge, however, that "[i]n light of State v. Perkins, 45 Or App 91, 607 P2d 1202 (1980), decided one day prior to the entry of *231defendant’s judgments of conviction [in the present case], * * * the defendant participated in only one robbery.”
Remanded for resentencing.